
	

114 SRES 516 ATS: Relative to the death of Pat Summitt, head coach emeritus of the University of Tennessee women’s basketball team.
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 516
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2016
			Mr. Alexander (for himself, Mr. Corker, and Ms. Mikulski) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Pat Summitt, head coach emeritus of the University of Tennessee women’s
			 basketball team.
	
	
 Whereas coaching was the great passion of Pat Summitt's life and was an opportunity for her to work with student-athletes, help student-athletes discover their true potentials, and change the lives of the young women she coached;
 Whereas Pat Summitt won 8 National Collegiate Athletic Association (referred to in this preamble as the NCAA) championships, received National Coach of the Year honors 7 times over her career, and was recognized as the Naismith Women’s Collegiate Coach of the Century in 2000;
 Whereas Pat Summitt won the Gold Medal in the 1984 Summer Olympics as the head coach of the United States women's national basketball team;
 Whereas the last team at the University of Tennessee that Pat Summitt coached finished the season with an overall record of 27–9, winning a Southeastern Conference Tournament Championship and earning a spot in the Elite Eight in the NCAA Women's Division I Basketball Championship in Iowa;
 Whereas Pat Summitt, who had more wins than any other basketball coach, male or female, in NCAA history, concluded her coaching career after 38 seasons at the University of Tennessee on April 18, 2012;
 Whereas Pat Summitt also worked off the court, holding a graduation record of 100 percent for all members of the University of Tennessee women's basketball team who completed their eligibility at the University of Tennessee during Coach Summitt's tenure;
 Whereas Pat Summitt announced on August 23, 2011, that she had been diagnosed with early onset dementia, Alzheimer's type;
 Whereas later in November 2011, Coach Summitt announced the Pat Summitt Foundation, which helps provide funding and research for Alzheimer's disease and dementia; and
 Whereas, on May 29, 2012, President Barack Obama awarded the Presidential Medal of Freedom, the highest civilian honor of the United States, to Pat Summitt for her remarkable career as an unparalleled figure in women's team sports and for her courage in speaking out openly and courageously about her battle with early onset dementia, Alzheimer's type: Now, therefore, be it
		
	
 That— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of Pat Summitt, head coach emeritus of the University of Tennessee women’s basketball team; and
 (2)the Senate instructs the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
			
